

	

		III

		109th CONGRESS

		2d Session

		S. J. RES. 34

		IN THE SENATE OF THE UNITED STATES

		

			April 25, 2006

			Mr. Levin (for himself,

			 Ms. Collins, and

			 Mr. Reed) introduced the following joint

			 resolution; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		JOINT RESOLUTION

		Expressing United States policy on

		  Iraq.

	

	

		Whereas there has been a strong consensus among the senior

			 United States military commanders that a broad-based political settlement

			 involving the three main Iraqi groups is essential for defeating the

			 insurgency;

		Whereas the two parts of that political settlement are (1)

			 agreement on a national unity government that serves the interests of all

			 Iraqis, and (2) compromises to amend the Iraq Constitution to make it an

			 inclusive document;

		Whereas such a two-part political settlement is also

			 essential to prevent all-out civil war and is a critical element of our exit

			 strategy for United States military forces in Iraq;

		Whereas the Iraqi Council of Representatives' approval on

			 April 22, 2006, of the Presidency Council consisting of Jalal Talabani as

			 President and two Vice Presidents, and the election of a Speaker and two Deputy

			 Speakers is a significant step, as is the decision by the Iraqi political

			 leadership to select Jawad al-Maliki as the Prime Minister designate;

		Whereas the Council of Representatives still needs to

			 consider the nomination of Jawad al-Maliki and his still-to-be-chosen Cabinet,

			 including an Interior Minister and a Defense Minister, and still needs to form

			 a committee to recommend changes to the Iraq Constitution;

		Whereas under the Iraq Constitution, Prime Minister

			 designate Jawad al-Maliki has 30 days from April 22, 2006, to choose and

			 present a Cabinet to the Council of Representatives for its approval;

		Whereas under the Iraq Constitution, the Council of

			 Representatives, at the start of its functioning, is required to appoint a

			 committee from its members which will have four months to present

			 recommendations to the Council for necessary amendments to the Iraq

			 Constitution;

		Whereas while the three main Iraqi groups have differing

			 views about the duration of the presence in Iraq of the United States-led

			 Coalition forces, none of them favor the immediate withdrawal of United States

			 military forces from Iraq;

		Whereas section 1227 of the National Defense Authorization

			 Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3465; 50 U.S.C. 1541

			 note) provides in part that [t]he Administration should tell the leaders

			 of all groups and political parties in Iraq that they need to make the

			 compromises necessary to achieve the broad-based and sustainable political

			 settlement that is essential for defeating the insurgency in Iraq, within the

			 timetable they set for themselves;

		Whereas the United States Ambassador to Iraq, Zalmay

			 Khalilzad, has done an exceptional job in working with Iraqi political,

			 religious, and tribal leaders in an effort to achieve consensus on the prompt

			 formation of a national unity government; and

		Whereas the American public has become increasingly and

			 understandably impatient with the failure of the Iraqis to form a national

			 unity government: Now, therefore, be it

		

	

		That it is the sense of Congress that

			 the Iraqi political, religious, and tribal leaders should be told by the

			 Administration that—

			(1)the continued

			 presence of United States military forces in Iraq is not unconditional;

			(2)whether the

			 Iraqis avoid all-out civil war and have a future as a nation is in their

			 hands;

			(3)the Iraqis need

			 to seize that opportunity and only they can be responsible for their own

			 future; and

			(4)completing the

			 formation of a government of national unity and subsequent agreement to

			 modifications to the Iraq Constitution to make it more inclusive, within the

			 deadlines the Iraqis have set for themselves in the Iraq Constitution,

			 is—

				(A)essential to

			 defeating the insurgency and avoiding all-out civil war; and

				(B)a condition of

			 the continued presence of United States military forces in Iraq.

				

